IN THE
             ARIZONA COURT OF APPEALS
                               DIVISION ONE


                         MARIANNE N., Appellant,

                                      v.

      DEPARTMENT OF CHILD SAFETY, O.N., I.T., A.G., Appellees.
                     No. 1 CA-JV 16-0085
                       FILED 10-4-2016


           Appeal from the Superior Court in Coconino County
                         No. S0300JD20090008
             The Honorable Margaret A. McCullough, Judge

                                AFFIRMED


                                 COUNSEL

Harris & Winger, Flagstaff
By Chad Joshua Winger
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Nicholas Chapman-Hushek
Counsel for Appellee Department of Child Safety



                                 OPINION

Presiding Judge Kenton D. Jones delivered the Opinion of the Court, in
which Judge Randall M. Howe and Judge Donn Kessler joined.
                 ________________________________
                       MARIANNE N. v. DCS, et al.
                         Opinion of the Court

J O N E S, Judge:

¶1            Marianne N. (Mother) appeals the termination of her parental
rights to O.N., I.T., and A.G. (the Children). Contrary to Mother’s
arguments, Arizona Rule of Procedure for the Juvenile Court 64(C), which
permits the juvenile court to deem a parent’s failure to appear at a pretrial
conference without good cause a waiver of the opportunity to contest the
allegations of a pending termination motion, is a proper exercise of judicial
authority and therefore constitutional. Mother also failed to show the trial
court erred in finding she did not establish good cause for her failure to
appear at the pretrial conference and that severance is in the Children’s best
interests. Accordingly, we affirm.

                FACTS1 AND PROCEDURAL HISTORY

¶2            In February 2015, DCS filed a petition alleging the Children
were dependent as to Mother on the grounds of neglect and substance
abuse.2 After a contested hearing, the juvenile court adjudicated the
Children dependent as to Mother in June 2015 and approved a case plan of
family reunification concurrent with severance and adoption. Mother’s
participation in services was inconsistent; she also continued to minimize
DCS’s concerns regarding her substance abuse, history of domestic
violence, and mental health and, on the rare occasion she participated in
drug testing, tested positive for methamphetamine.

¶3              In November 2015, the case plan was changed to severance
and adoption. DCS then moved to terminate Mother’s parental rights on
the grounds of neglect, substance abuse, and the length of time the Children
had been in an out-of-home placement. See Ariz. Rev. Stat. (A.R.S.) § 8-
533(B)(2), (3), (8).3



1      We view the facts in the light most favorable to upholding the
juvenile court’s order terminating parental rights. Ariz. Dep’t of Econ. Sec.
v. Matthew L., 223 Ariz. 547, 549, ¶ 7 (App. 2010) (citing Manuel M. v. Ariz.
Dep’t of Econ. Sec., 218 Ariz. 205, 207, ¶ 2 (App. 2008)).

2      The petition also alleged the Children were dependent as to their
fathers on grounds of neglect, abandonment, domestic violence, and/or
lengthy incarceration, but the fathers are not parties to this appeal.

3     Absent material changes from the relevant date, we cite a statute’s
current version.


                                      2
                        MARIANNE N. v. DCS, et al.
                          Opinion of the Court

¶4             At the initial severance hearing, the juvenile court set a
mediation and pretrial conference for January 20, 2016 and advised Mother
both orally and in writing of the consequences if she failed to attend the
initial severance hearing, pretrial conference, or termination hearing
without good cause. Mother received, signed, and returned the Form 3:
Notice to Parent in Termination Action, which correctly identified the date
and time of the conference. However, Mother was not present at 1:00 p.m.
when the January 20 mediation began. Although Mother attempted to call
into the pretrial conference thirty minutes after it commenced, she had not
received permission to appear telephonically, and the court did not allow
her to participate by phone.

¶5             Through counsel, Mother reported having been given a
handwritten piece of paper at the initial severance hearing indicating the
pretrial conference was scheduled for January 27, 2016. The juvenile court
noted the Form 3 Mother signed and returned contained the correct date
and time for the conference, determined Mother did not have good cause
for her failure to appear in person as ordered, and proceeded in her absence.

¶6             After receiving exhibits and testimony from the DCS case
worker, the juvenile court found DCS had proven all three statutory
grounds for severance by clear and convincing evidence and that severance
was in the Children’s best interests by a preponderance of the evidence.
Accordingly, the court entered an order terminating Mother’s parental
rights to the Children. We have jurisdiction pursuant to A.R.S. §§ 8-235(A),
12-120.21(A)(1), -2101(A)(1), and Arizona Rule of Procedure for the Juvenile
Court 103(A).

                                DISCUSSION

I.     Rule 64(C) is Constitutional.

¶7             Mother first argues Arizona Rule of Procedure for the
Juvenile Court 64(C), which authorizes the juvenile court to proceed on a
motion for termination of parental rights when a parent fails to appear at a
pretrial conference, is unconstitutional because it is an improper exercise of
our supreme court’s rule-making authority. We review constitutional
issues de novo, see In re Andrew C., 215 Ariz. 366, 367, ¶ 6 (App. 2007) (citation
omitted), noting the burden of proving unconstitutionality rests with
Mother, Planned Parenthood Ariz., Inc. v. Am. Ass’n of Pro-Life Obstetricians &
Gynecologists, 227 Ariz. 262, 268, ¶ 9 (App. 2011) (citing Ariz. Dep’t of Pub.
Safety v. Superior Court (Falcone), 190 Ariz. 490, 494 (App. 1997)).




                                        3
                       MARIANNE N. v. DCS, et al.
                         Opinion of the Court

¶8            Proceedings for the termination of parental rights may be
initiated by motion if the child is dependent and the juvenile court finds a
case plan of severance and adoption is in the child’s best interests, A.R.S.
§ 8-862(D); Ariz. R.P. Juv. Ct. 64(A), or by petition if the child is not
dependent, Ariz. R.P. Juv. Ct. 64(B); see A.R.S. § 8-533(A). With regard to
hearings to terminate parental rights, A.R.S. § 8-863(C) states:

       If a parent does not appear at the hearing, the court, after
       determining that the parent has been served as provided in
       subsection A of this section, may find that the parent has
       waived the parent’s legal rights and is deemed to have
       admitted the allegations of the petition by the failure to
       appear.     The court may terminate the parent-child
       relationship as to a parent who does not appear based on the
       record and evidence presented as provided in rules
       prescribed by the supreme court.

Rule 64(C) contains a similar provision permitting the court to consider the
parent’s failure to appear without good cause as a waiver of the
opportunity to contest the allegations of the petition. Rule 64(C) also allows
waiver to be found if the parent fails to appear at an initial severance
hearing, pretrial conference, or status conference. See also Adrian E. v. Ariz.
Dep’t of Econ. Sec., 215 Ariz. 96, 100, ¶ 12 (App. 2007) (interpreting Rule
64(C) to authorize the juvenile court to terminate the parental rights of a
parent who fails to appear without good cause for a status conference on a
pending motion for termination). Mother argues Rule 64(C)’s expansion
beyond the circumstances specifically identified in A.R.S. § 8-863(C)
violates separation of powers principles.

¶9               The Arizona Constitution divides the powers to create,
enforce, and interpret law among the legislative, executive, and judicial
branches, respectively, mandating that “such departments shall be separate
and distinct, and no one of such departments shall exercise the powers
properly belonging to either of the others.” Ariz. Const. art. 3. As
applicable here, our supreme court is granted the exclusive “[p]ower to
make rules relative to all procedural matters in any court.” Ariz. Const. art.
6, § 5; see also State v. Blazak, 105 Ariz. 216, 217 (1969).

¶10          The line between the legislature’s enactment of substantive
law and the court’s adoption of procedural rules is not always clear. See,
e.g., Andrews v. Willrich, 200 Ariz. 533, 535, ¶ 7 (App. 2001) (“[A]n
unyielding separation of powers is impracticable in a complex government,
and some blending of powers is constitutionally acceptable.”) (citations


                                      4
                        MARIANNE N. v. DCS, et al.
                          Opinion of the Court

omitted). Although the legislature may enact “supplementary provisions
to court-devised procedural rules,” in the event of a conflict in procedure,
our supreme court’s rules control. Pompa v. Superior Court, 187 Ariz. 531,
534 (App. 1997) (citations omitted). Likewise, our supreme court is
prohibited from altering the substantive law created by statute. Daou v.
Harris, 139 Ariz. 353, 357-58 (1984); see also Brush Wellman, Inc. v. Lee, 196
Ariz. 344, 348, ¶ 12 (App. 2000). The distinction between substantive rights
and procedural rules is not pristine or capable of definition in the abstract.
It has, however, been described as follows:

       [S]ubstantive law is that part of the law which creates, defines
       and regulates rights; . . . procedural law is that which
       prescribes the method of enforcing the right or obtaining
       redress for its invasion. It is often said the [procedural] law
       pertains to and prescribes the practice, method, procedure or
       legal machinery by which the substantive law is enforced or
       made effective.

State v. Birmingham, 96 Ariz. 109, 110 (1964) (citations omitted).

¶11           Mother argues “the substantive scope wherein one may be
deprived of [her] substantive legal right to one’s natural child for failure to
appear in court” has been authorized in A.R.S. § 8-863(C) only when the
parent fails to appear at the termination hearing itself, and Rule 64(C)
impermissibly alters the substantive law by authorizing the juvenile court
to proceed in her absence based upon a failure to appear at a pretrial
conference. Mother, however, misunderstands the effect of her failure to
appear under Rule 64(C).

¶12            A parent’s absence from a pretrial proceeding does not
automatically result in the termination of her parental rights. See Tina T. v.
Dep’t of Child Safety, 236 Ariz. 295, 299, ¶ 16 (App. 2014) (noting the Arizona
Rules of Procedure for the Juvenile Court protect a parent from losing
parental rights solely upon the basis that she does not contest the
allegations of the petition) (citing In re Brittany Ann H., 607 N.W.2d 607, 619,
¶ 52 (Wis. 2002)). Rather, it results in a waiver of the parent’s opportunity
to contest the allegations of the petition. See Ariz. R.P. Juv. Ct. 64(C)
(advising a parent that failure to appear without good cause “may result in
a finding that the parent . . . has waived legal rights, and is deemed to have
admitted the allegations in the motion or petition for termination”); see also
A.R.S. § 8-863(C) (“If a parent does not appear at the hearing, the court . . .
may find that the parent has waived the parent’s legal rights and is deemed
to have admitted the allegations of the petition by the failure to appear.”);


                                       5
                         MARIANNE N. v. DCS, et al.
                           Opinion of the Court

Christy A. v. Ariz. Dep’t of Econ. Sec., 217 Ariz. 299, 304, ¶ 14 (App. 2007)
(advising that juvenile courts should not use “default terminology” when a
parent fails to appear, but should consider “whether the parent can show
‘good cause’ . . . and whether, under the circumstances, such failure should
constitute a ‘waiver of rights’”).

¶13             Upon concluding the parent has waived those rights, the
juvenile court does not simply enter a severance by default, but must still
hear testimony, receive evidence, and enter appropriate findings and
orders based upon the record. See Ariz. R.P. Juv. Ct. 65(C)(6)(c), 66(D)(2),
(F); Tina T., 236 Ariz. at 299, ¶ 16 (“[S]imply because parents d[o] not . . .
contest a request for termination does not mean their rights are
automatically severed. Instead, the juvenile court must comply with Rule
66(D)(1), which includes determining whether the party seeking
termination has presented evidence establishing the existence of a factual
basis to support the alleged grounds for termination.”); Manuel M., 218
Ariz. at 211-12, ¶¶ 19-20, 23 (“[A] parent’s failure to appear does not relieve
the juvenile court of its obligation to assess the record and evidence
presented and to determine whether the [petitioner] has proven a statutory
ground for termination by clear and convincing evidence . . . .”) (internal
quotations omitted). The parent retains her rights, through counsel, to
attend and participate in the termination hearing, pose evidentiary
objections, cross-examine witnesses, and present evidence relevant to the
child’s best interests. See Christy A., 217 Ariz. at 306, ¶ 24 (“[A] finding of
waiver of rights[] precludes Mother from affirmatively presenting
testimony or other documentary evidence to contest the statutory bases for
termination, but the requirement of fair procedures mandates giving
Mother the opportunity to remain in the courtroom and participate. That
right of participation includes cross-examination of [DCS]’s witnesses and
testifying if she so desires as it relates to the issue of the best interests of the
children.”); see also Manuel M., 218 Ariz. at 211-12, ¶¶ 20-21, 23.

¶14            Rule 64(C) does not create, define, regulate, or alter a person’s
substantive right to parent; it merely outlines the circumstances by which a
parent may waive her ability to contest the allegations of the motion. And
we have routinely held that rules regarding waiver are procedural, not
substantive. See, e.g., Dombey v. Phx. Newspapers, Inc., 150 Ariz. 476, 482
(1986); Azore, L.L.C. v. Bassett, 236 Ariz. 424, 427, ¶ 7 (App. 2014) (“[W]aiver
is a procedural concept . . . .”). We therefore conclude Rule 64(C) is
procedural and is not an unconstitutional exercise of judicial authority.




                                         6
                        MARIANNE N. v. DCS, et al.
                          Opinion of the Court

II.    Mother Failed to Provide Good Cause for Her Failure to Appear.

¶15            Mother next argues the juvenile court erred in concluding she
lacked good cause for her failure to appear at the pretrial conference. We
review the court’s finding that a parent lacked good cause for her failure to
appear for an abuse of discretion and will reverse only if “the juvenile
court’s exercise of that discretion was ‘manifestly unreasonable, or
exercised on untenable grounds, or for untenable reasons.’” Adrian E., 215
Ariz. at 101, ¶ 15 (quoting Lashonda M. v. Ariz. Dep’t of Econ. Sec., 210 Ariz.
77, 83, ¶ 19 (App. 2005)).

¶16            Mother does not dispute she was properly served with the
motion for termination and had previously received notice that her parental
rights could be terminated if she failed to attend proceedings without good
cause; she argues only that her mistake regarding the date of the hearing
was reasonable and excusable. However, the record reflects Mother signed
and returned the Form 3: Notice to Parent in Termination Action, which
clearly and correctly listed the date and time of the initial severance hearing.
And, although given the opportunity, Mother never provided any evidence
or testimony to support her assertion that she had previously been advised
of a different date. Moreover, Mother has not identified any meritorious
defense to the allegations contained in the termination motion. See Christy
A., 217 Ariz. at 305, ¶¶ 18-19 (considering the parent’s lack of a meritorious
defense in evaluating whether she had good cause for her failure to appear).

¶17            Under these circumstances, Mother has shown no abuse of
discretion. See, e.g., Bob H. v. Ariz. Dep’t of Econ. Sec., 225 Ariz. 279, 281-82,
¶¶ 8-9, 11-13 (App. 2010) (affirming both findings of lack of good cause
where father reported he was misinformed regarding the time of the
hearing and had just finished driving 1100 miles, and where mother argued
she had to arrange her own transportation and was only thirty minutes
late); Adrian E., 215 Ariz. at 101-02, ¶ 19 (same where parent testified he lost
the notice and could not recall the dates set for trial); Christy A., 217 Ariz. at
305, ¶¶ 18-19 (same where DCS caseworker disputed a parent’s claim that
she had advised the parent the trial had been continued and the parent had
no meritorious defense).

III.   Termination of Mother’s Parental Rights Is in the Children’s Best
       Interests.

¶18           Mother argues the juvenile court erred by failing to make any
factual findings to support its conclusion that severance was in the
Children’s best interests. See Mary Lou C. v. Ariz. Dep’t of Econ. Sec., 207



                                        7
                         MARIANNE N. v. DCS, et al.
                           Opinion of the Court

Ariz. 43, 47, ¶ 8 (App. 2004) (holding a statutory ground for severance
cannot, alone, justify termination of parental rights; termination must also
be “in the best interest of the child”) (quoting Michael J. v. Ariz. Dep’t of Econ.
Sec., 196 Ariz. 246, 249, ¶ 12 (2000)); see also Ariz. R.P. Juv. Ct. 66(C)
(requiring the moving party to prove by a preponderance of the evidence
that termination of parental rights is in the child’s best interests). This
argument is not supported by the record.

¶19           Although the juvenile court did not announce its factual
findings on the record at the conclusion of the termination hearing, it later
issued written findings of fact and conclusions of law. Within that
document, the court found “[t]ermination of parental rights would free the
children for adoption with a family who would be able to provide them
with security and stability in their lives . . . [and] further the plan of
adoption.” These findings are sufficient to support the best interests
determination. See Mary Lou C., 207 Ariz. at 50, ¶ 19 (holding evidence “that
the child is adoptable . . . [and] in appropriate foster care/adoption
placement” is sufficient to support a best interests finding in a termination
order); Maricopa Cty. Juv. Action No. JS-501904, 180 Ariz. 348, 352 (App.
1994) (finding a child benefits from severance if it would free the child for
an adoption or if the child “would benefit psychologically from the stability
an adoption would provide”). Accordingly, Mother has shown no error.

                                CONCLUSION

¶20            The juvenile court’s order terminating Mother’s parental
rights to the Children is affirmed.




                            AMY M. WOOD • Clerk of the Court
                             FILED: AA




                                          8